Citation Nr: 1811219	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to disorders of the neck and left hip.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a dental condition.  

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, S.L., and J.B. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1980 to April 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2012 and October 2013.  

Review of the medical evidence of record indicates that the Veteran has been diagnosed with a psychiatric disorder other than PTSD.  As such, his claim for service connection for PTSD has been recharacterized as reflected on the title   page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Veteran, S.L., and J.B. presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  There is no probative evidence establishing that the Veteran's current neck disorder had its onset during active duty service or is related to such service; or    that arthritis in the neck was manifested within one year of the Veteran's discharge from active duty service.

2.  There is no probative evidence establishing that the Veteran's current back disorder had its onset during active duty service or is related to such service; or   that arthritis in the back was manifested within one year of the Veteran's discharge from active duty service.

3.  There is no probative evidence establishing that the Veteran's current acquired psychiatric disorder had its onset during active duty service, is related to such service, or that a psychosis was manifested within one year of the Veteran's discharge from active duty service.

4.  There is no indication that the private diagnosis of PTSD was made in accordance with 38 C.F.R. § 4.125(a) or that the diagnosis was linked to an             in-service stressor, as required by VA regulation.  

5.  There is no basis in law to establish service connection for a claimed back or psychiatric disability as secondary to a neck disability, back disability, and/or left hip disability.

6.  The evidence is against a finding that the Veteran has lost any teeth as a result   of loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease.

7.  Evidence of record does not establish that the Veteran has any additional left hip disability related to the June 2005 and October 2006 VA treatment in question.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met. 38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for establishing service connection for a dental condition for compensation purposes have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).

5.  The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151 for a left hip disorder have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).


Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In cases where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board acknowledges that VA opinions were not obtained on the claims for service connection.  However, as there is no competent and probative evidence   even suggesting that the claimed conditions are related to service, a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing     the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Neck and Back Disability

The Veteran seeks service connection for a neck disorder that he contends is a result of a 1981 in-service injury he sustained while stationed in Germany.  He testified in January 2017 that they were doing black out drives and he hit a boulder on the side of the road that jarred the jeep he was driving, causing injury.  He asserts x-rays were taken but he did not undergo physical therapy.  The Veteran also testified that he injured his neck again in 1994 while on a job, at which time he was told the injury was old, and another time as a result of a head on collision.  The Veteran's claim for service connection for a back disorder is based on his assertion that it is secondary to his neck disorder and to surgery performed by VA on his left hip, which he contends resulted in his left leg being longer than his right, which then  led to a shift in his pelvis and the vertebrae of his low spine.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with disabilities of the neck and back.  Accordingly, the first criterion for establishing service connection has been met for these claims.  The question becomes whether any of these conditions are related to service.

Service treatment records do not contain reference to complaint of, or treatment for, any problems with the Veteran's neck or back.  The post-service evidence of record, to include records obtained from the Social Security Administration, is voluminous and reveals much treatment for orthopedic problems involving the Veteran's neck and back.

In pertinent part, the Veteran was seen in July 1991 with complaint of back pain secondary to a Workers' Compensation injury.  In September 1994, he reported injuring his neck, shoulder and back moving a heavy washing machine and an impression of cervical and thoracic strain was made. The Veteran sustained another work injury on January 9, 1995 when he was holding a 700 pound panel that was being lifted by a crane and the panel began to fall and struck the Veteran on his    left shoulder, resulting in pain and spasm in the neck and upper back.  A CT scan   of the neck was consistent with herniation.  The Veteran thereafter underwent intracervical microdiscetomy at C5-6 and fusion with iliac crest Allograft on July 26, 1995.  The surgical pathology report impression was consistent with herniated cervical nucleus pulposus.  In March 1996, the Veteran was seen with complaint of mid back pain since the January 1995 injury.  

The Veteran reported neck pain after an altercation during a night in jail in December 2001.  On October 5, 2004, he was involved in a motor vehicle collision and sustained injuries to his neck and back.  He was diagnosed with cervical, thoracic, and lumbar strain/sprain.  A November 2004 MRI of the cervical spine contained an impression of cervical fusion of C5 and C6; mild lower cervical degenerative changes and minimal disc bulge at C4-5; and slight narrowing of only the C3-4 and C4-5 neural foramina on the left.  Subsequent imagings of the neck/cervical spine contain similar findings.  A March 2016 MRI of the lumbar spine showed some degenerative disk and facet disease scattered within the lumbar spine. The degenerative changes were most evident at L5-S1 with moderate left and mild to moderate right foraminal stenosis.  The Board notes that at no time during treatment for problems related 
to his neck and/or back did the Veteran report any in-service injuries.  

The preponderance of the evidence is against the claims for service connection     for disorders of the neck and back on a direct basis.  This is so because service treatment records do not show that the Veteran had any in-service problems related to his neck or back and the post-service evidence of record does not indicate that  the Veteran's current disabilities are related to service.  In this vein, the evidence related to the Veteran's current neck and back disabilities is replete with references to post-service incidents resulting in neck and back problems, to include a work injury to his back in July 1991; an injury to his neck and back in September 1994  as a result of moving a heavy washing machine; a work injury in January 1995        to the neck and upper back, which resulted in a finding of cervical spine disc herniation and subsequent cervical fusion; and an October 2004 motor vehicle accident resulting in injuries to the neck and back.  The Board reiterates that at        no time during treatment for problems related to his neck and/or back did the Veteran report any in-service injuries.  

There is no probative evidence establishing a link between the Veteran's service and his current neck and/or back disorders.  While the Veteran believes that his current neck and back disorders are related to service, there is no indication that    he had specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard,     the diagnosis and etiology of disorders affecting the neck and back are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current neck and back disorders is not competent medical evidence.

The preponderance of the evidence is also against the claims for service connection for disorders of the neck and back on a presumptive basis in the absence of competent evidence that the Veteran had arthritis in either his neck or back within one year of   his April 1983 discharge from active duty service.  Finally, as the claim for service connection for a neck disorder and the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder are being denied, service connection for a back disorder on a secondary basis as due to these conditions cannot be established.  38 C.F.R. § 3.310  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence           is against the claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Psychiatric Disorder

The Veteran also seeks service connection for PTSD. He has reported in-service stressors in the form of witnessing the aftermath of a suicide by hanging and         slit wrists by his unit clerk, P.L., while they were stationed in Germany around February 1981; seeing his roommate T.G. splattered all over the highway after he fell out of a truck and the Veteran having to turn his car sideways so that no one would run over his roommate; an unnamed man being shot by German police; being attacked by monkeys while stationed in Panama; and two Blackhawk helicopters going down in Germany and hitting school buses, although the Veteran does not indicate that he witnessed this event.  The Veteran also testified that his physical pain is causing mental anguish.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a psychiatric disability.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the condition is related to service. 

Service treatment records do not contain reference to complaint of or treatment for any psychiatric disability.  

The Veteran has received psychiatric treatment since his discharge from service.  He underwent a mental health consult in September 2005 due to feelings of anxiety, at which time he reported having problems for two years due to several non-service 
stressors. PTSD screening was negative in October 2006, October 2007, and December 2009.  In July 2010, the Veteran was referred for psychiatric evaluation prior to beginning treatment for hepatitis C. Axis I diagnoses of alcohol dependence, sustained full remission; cannabis dependence, early partial remission; and rule out amphetamine abuse were provided at that time. In December 2010, an Axis I diagnosis of anxiety disorder, not otherwise specified, was added.  A PTSD screen was again negative       in November 2014.  However, a February 2016 private record indicates that the Veteran continues to have anxiety and questionable PTSD.  In December 2016, he   was assessed with generalized anxiety disorder and PTSD, but there is no indication what the diagnosis of PTSD was based on other than the Veteran's reported history     of diagnosis.  The Board notes that at no time during psychiatric treatment did the Veteran report any in-service stressors.  

The preponderance of the evidence is also against the claim for service connection for an acquired psychiatric disorder on a direct basis. This is so because service treatment records do not show that the Veteran had any in-service psychiatric problems and the post-service evidence of record does not indicate that the Veteran's current acquired psychiatric disorders are related to service.  In this vein, the Veteran reported feelings of anxiety for two years in September 2005 due to non-service stressors and he was referred for psychiatric evaluation in July 2010 prior to beginning treatment for hepatitis C.  The Board reiterates that at no time during psychiatric treatment did      the Veteran report any in-service stressors, to include any of those reported to VA.  

Service connection is also not warranted for PTSD because although the Veteran has been diagnosed with PTSD in private treatment records, there is no indication that this diagnosis was made in accordance with 38 C.F.R. § 4.125(a) or that the diagnosis was linked to an in-service stressor.  The Board also reiterates that PTSD screening conducted by VA was consistently negative in October 2006, October 2007, December 2009, and November 2014.  

There is no probative evidence suggesting a link between the Veteran's service and his current acquired psychiatric disorder.  While the Veteran believes that his current acquired psychiatric disorders are related to service, there is no indication that he had specialized training sufficient to render such an opinion. See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current acquired psychiatric disorders is not competent medical evidence.

The preponderance of the evidence is also against the claim for service connection for an acquired psychiatric disorder on a presumptive basis in the absence of evidence that the Veteran was diagnosed with a psychosis within one year of his April 1983 discharge from active duty service.  Finally, since the claims for service connection for disorders of the neck and back and the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder   are being denied, service connection for an acquired psychiatric disorder on a secondary basis (claimed as physical pain causing mental anguish) is also not warranted.  38 C.F.R. § 3.310.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence           is against the claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Dental Claim

In regards to the claim for service connection for a dental disorder, the Veteran asserts that he had all his teeth removed in July 2012 as a result of metal poisoning from fillings he received during service.  The Veteran asserts that mercury and lead were found in his liver after his teeth were removed and wants his teeth fixed.   

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for   the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 254 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R. § 3.381(a).

Service treatment records do not contain reference to complaint of, or treatment for, any problems with the Veteran's teeth.

The post-service evidence related to dental care reveals that in October 2011, periodontal disease was apparent with obvious open gum lesions in the mouth.    The Veteran voiced concern about his teeth having painful abscesses at that time and denied ever seeing a dentist for this.  VA liver clinic notes dated in December 2011 and May 2012 noted very poor dentition with many missing, cracked, and decayed teeth with frequent abscesses requiring frequent antibiotics.  The Veteran had all of his upper teeth extracted on July 9, 2012.  In April 2016, he brought pieces of teeth and asked for them to be tested for lead and mercury poisoning     due to his report that another doctor found traces in lab testing; he was told by        the private physician that the fragments would not be sent as there was no proof they were his.  

The Board acknowledges that during the course of his claim, the Veteran was    noted to have periodontal disease with obvious open gum lesions in the mouth;    very poor dentition with many missing, cracked, and decayed teeth with frequent abscesses requiring frequent antibiotics; and that he had to have all of his upper teeth extracted.  There is no evidence, however, that the Veteran lost his teeth as       a result of in-service trauma or disease leading to loss of substance of the body of the maxilla or mandible, and the Veteran has not made such an allegation.  Rather, the Veteran hinges his claim entirely on an uncorroborated assertion that fillings he received in service resulted in metal (lead and mercury) poisoning. The Board notes that when the Veteran brought pieces of teeth in to a private medical provider in April 2016 and asked for them to be tested for lead and mercury poisoning, he      was told the fragments would not be sent as there was no proof they were his.  

While the Veteran believes that his current dental condition is connected to dental treatment he reportedly received in service, as a lay person, he has not shown that  he has specialized training sufficient to render such an opinion.  In this regard,      the etiology of dental disorders requires medical or dental expertise to determine,  which the Veteran is not shown to possess.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, his opinion as to the diagnosis or etiology of his current dental disorder is not competent medical evidence, as such questions require medical expertise to determine.  

In sum, the evidence is against a finding that the Veteran has lost any teeth as a result of loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease, and instead indicates that the Veteran had periodontal disease, replaceable missing teeth, and abscesses, which are not compensable disabilities per VA regulations.  See 38 C.F.R. §§ 3.381 (a), 4.150.   As the Veteran has not been diagnosed with a dental disability for which service connected compensation may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence           is against the claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

38 U.S.C. § 1151 Claim

The Veteran contends that VA surgery performed by a resident rather than the surgeon he thought was going to do it left his left leg an inch and a quarter longer than his right leg and non-weight bearing.  He testified that VA put three eight inch screws in first and when he went to physical therapy and stepped down on it, one of the screws bent, which he was told meant it was non-weight bearing.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner    as if such disability or death was service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.    

The Veteran filed his claim in October 2012.  Accordingly, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which   the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R.   § 3.361(c)(3). 

The second prong of proximate causation requires that the Veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is        to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to      be an ordinary risk of the treatment provided.  In determining whether an event     was reasonably foreseeable, VA will consider whether the risk of that event was      
the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R.     § 3.361(d)(2). 

Review of the Veteran's claims file reveals that he was attacked by two bulls while fishing in June 2005, which resulted in a transverse fracture at the base of the left femoral neck on x-ray of the left hip. The Veteran underwent open reduction and internal fixation of the left hip at VA shortly after sustaining this injury.  The post-operative treatment record indicates that the Veteran's left hip was not healing well three months after surgery.  A CT scan taken in December 2005 showed findings consistent with nonunion of the left femoral neck fracture.  The Veteran underwent a second VA surgery in October 2006, specifically hardware removal and total hip arthroplasty, due to diagnosis of dialed fracture fixation, left neck of the femur, leading to nonunion fracture, neck of the femur, with painful walking.  The Board notes it was the second surgery that the Veteran alleges was performed by a resident rather than the surgeon.  The Board also notes that the prosthesis used for the total hip arthroplasty was a Zimmer natural hip metal on metal system.  

Treatment records dated in 2011 reveal treatment for chronic residual left hip pain.  A March 2011 x-ray contained an impression of no acute fracture, dislocation or hardware failure; definite loosening of the prosthesis; no destructive bony lesion; calcification within soft tissues of lateral left hip.  He was assessed with chronic tendinitis of the left hip in April 2011.  

The Veteran ultimately underwent revision left total hip arthroplasty due to failed left total hip arthroplasty in August 2015 at a private facility.  The surgeon noted prior to surgery that the Zimmer conversion (metal on metal) did not do well; it was also noted that the Veteran claimed his left leg was longer than his right, but it was noted to look pretty even radiographically and clinically.  Post-operative treatment records indicate that in September 2015, the Veteran reported that his hip pain had significantly improved and his back pain had completely resolved.  


A VA medical opinion was obtained in June 2014.  The examiner reviewed the evidence and indicated that the Veteran tolerated the June 2005 VA surgery well and that there were no significant intraoperative or postoperative complications; he was mobilized with physical therapy and occupational therapy and did not have any significant limitations; and there were no significant events while the Veteran was in the hospital.  The examiner also noted that the Veteran's first postoperative visit to orthopedics revealed no complaints and his physical examination showed a well healed incision and good range of motion; radiographs showed well placed screws and reduction.  It was not until the Veteran's third postoperative visit that he complained of pain, but it was noted at that time that he had recently fallen and bruised his hip. Examination at that time showed some ecchymosis around the hip from the recent fall; there was no flexion contracture at the hip and the Veteran was able to flex greater than 90 degrees and had full extension.  X-rays reveal a mild varus hip with good placement of the femoral cannulated screws, though there was still some evidence of fracture on the tensile side of the neck.  Weight bearing was advanced to 20 pounds and the Veteran was advised to begin physical therapy for strengthening and gait training.  According to the initial physical therapy note in October 2005, the Veteran was apparently already weight bearing on the left hip more than 20 pounds and no difficulties with gait pattern or use of assistive devices was noticed.  It was also noted that the Veteran seemed to have retained good hip range of motion but would benefit from a hip strengthening program.  According to the physical therapy notes, the Veteran was able to perform exercises satisfactorily and without pain but would have to rely on a home exercise program as he was unable to travel for weekly therapy due to travel issues.  The VA examiner also noted that a CT scan of the left hip after the Veteran was seen in November 2005 with complaints of persistent pain and discomfort with minimal walking (10 steps) and pain in the groin and buttock was consistent with nonunion and that the Veteran decided to proceed with a total hip replacement on the left side.  

The examiner concluded that the Veteran's current symptoms do not reflect any negligence or complications during either VA surgery.  It was noted the Veteran had chronic pain in his whole body and not only his left hip.  The examiner did     not see any evidence of any hardware failure or complications related to any hardware used during either of his surgeries.  The examiner further noted that medical literature showed complications associated with femoral neck fractures,    to include infection, chronic pain, dislocation, nonunion, avascular necrosis, and posttraumatic arthritic changes.  The medical literature also noted that nonunion rates ranged from zero to four percent to over 30 percent and that a number of factors determined the risk of nonunion, including patient age, bone density, fracture displacement, fracture comminution, reduction quality, and the prosthetic device and its position.  It was further noted that nonunion or loss of reduction can present with groin, hip, or thigh pain that never fully resolves following surgery, or that increases after a period of improvement.  

The examiner concluded that after thorough review of the Veteran's medical records and medical literature, there was no evidence that aggravation of left         hip problems were secondary to any mismanagement by the VA staff. He had a nonunion of the femoral neck fracture, which is a complication that can happen      in up to 30 percent of people who have surgery for their femoral neck fractures.  The examiner also noted that the Veteran had another fall and reinjured the       same hip again, as noted in his third postoperative visit, which could also have contributed to some of his problems.  The examiner determined that it was not likely that the claimed disability was caused by or became worse as a result of the VA treatment at issue; that it was not likely that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; that it was not likely that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider; and that it was not likely that failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress.  

After review of the record, the Board finds that compensation under 38 U.S.C. § 1151 for a left hip disorder is not warranted.  In this case, the only medical opinion of record addressing whether the Veteran suffered from additional hip disability as a result of VA treatment is against the claim.  The opinion was provided following review of the claims file and provided a detailed rationale for the conclusion reached.  



The Board acknowledges the Veteran's assertion that the VA surgery left his       left leg longer than his right; however, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  Moreover, although the Veteran ultimately underwent revision of left total hip arthroplasty due to failed left total hip arthroplasty in August 2015, it was specifically noted that the Veteran claimed his left leg was longer than his right,    but that his leg lengths looked pretty even both on physical examination and on imaging.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  

In summary, the competent and probative evidence fails to show that the Veteran has an additional left hip disability as a result of the June 2005 and October 2006 VA surgeries.  Accordingly, the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.S. § 1151 is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.

Service connection for a dental condition for compensation purposes is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


